866 F.2d 1416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Julius LOTT, Defendant-Appellant.
No. 87-7095.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1988.Decided:  Jan. 31, 1989.

William Julius Lott, appellant pro se.
John Granville Douglass, Wright, Robinson, McCammon, Osthimer & Tatum, for appellee.
Before K.K. HALL, MURNAGHAN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William Julius Lott appeals the district court's summary dismissal of his motion brought pursuant to 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Lott, CR 84-225-Y, CA 86-2637-Y (D.Md. Feb. 11, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.

AFFIRMED